Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10325868. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite essentially the same structure and structural cooperative relationship regarding the package body, die surfaces, lateral surfaces, pillars on the surface, and connections to the die, the dielectric layer and its disposition to the pillar and above surfaces, as well as the body encapsulation. Apart from grammatical differences, the structures appear essentially identical.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-12 are rejected under 35 USC 103(a) as being unpatentable over Scanlan et al.US 2016/0086825 in view of You et al. US 2012/0139115.

      As to claim 1, Scanlan teaches (see fig.13H) a semiconductor package device 400, comprising: a die 334 having an active surface (top surface), a back surface (bottom surface) opposite to the active surface and a lateral surface extending between the active surface and the back surface; a first conductive pillar 356 disposed on the active surface (top surface) of the die 334 and electrically connected to the die 334, the first conductive pillar 356 having a top surface facing away from the die 334 and a lateral surface (sidewalls) substantially perpendicular to the top surface of the first conductive pillar 356; and a package body (comprised of 366 and 384) encapsulating the back surface and the lateral surface of the die 334.
Scanlan doesn’t expressly teach a dielectric layer disposed on the active surface of the die and fully covering the lateral surface of the first conductive pillar.
However, You teaches (see fig.2a) a dielectric layer 310-330 disposed on the active surface of the die and fully covering the lateral surface of the first conductive pillar (350). 
It would be obvious to modify Scanlan by incorporating the dielectric layer to surround the pillar of Scanlan as taught by You in fig.2a for the benefit of improving the insulation characteristics around the pillar. Currently in Scanlan, the insulation around the pillar is achieved using only the encapsulant 366. As to claim 2, the cited prior art teaches the semiconductor package device of claim 1, wherein (see fig.2a of You) a thickness of the dielectric layer 310-330 is equal to or larger than a height claim 3, the cited prior art teaches the semiconductor package device of claim 1, wherein (see fig.13H of Scanlan) the dielectric layer (layers 310-330 in fig.2a of You as applied to pillars 356 in fig.13H of Scanlan) has a top surface facing away from the die, and wherein the top surface of the first conductive pillar (fig.13H 356 in Scanlan) is recessed from the top surface of the dielectric layer (for the purpose of this claim, dielectric 388 is also a part of the recited dielectric layer; note the recess formed therein).As to claim 4, the cited prior art teaches the semiconductor package device of claim 1, wherein the top surface of the first conductive pillar and the dielectric layer define a recess (see the recess in which conductive layer 390 is disposed therein in fig.13H of Scanlan).As to claim 5, the cited prior art teaches the semiconductor package device of claim 4, further comprising (see fig.13H of Scanlan) an electrical connection 390 disposed within the recess and electrically connected to the top surface of the first conductive pillar 356.As to claim 6, the cited art teaches the semiconductor package device of claim 4, further comprising (see fig.13H of Scanlan) a passivation layer 392 disposed within the recess and covering the top surface of the first conductive pillar 356 (covering is met by being formed over as direct physical contact is not necessarily connoted with inserting the word directly prior to “covering”).claim 7, the cited art teaches the semiconductor package device of claim 6, further comprising (see fig.13H of Scanlan) a conductive contact 396 disposed on the passivation layer 392 and electrically connected to the first conductive pilla 356r.As to claim 8, the cited art teaches the semiconductor package device of claim 6, wherein (see fig.13H of Scanlan) the passivation layer 392 is disposed on the dielectric layer 388 and the package body (see fig.13H).As to claim 9, the cited art teaches the semiconductor package device of claim 8, wherein (see fig.13H of Scanlan) a lateral surface of the passivation layer 392 is substantially coplanar with a lateral surface of the package body 400.As to claim 10, the cited art teaches the semiconductor package device of claim 1, wherein (see fig.13H of Scanlan) a lateral surface of the dielectric layer 388 is substantially coplanar with the lateral surface of the die 334.As to claim 11, the cited art teaches the semiconductor package device of claim 1, wherein (see fig.13H of Scanlan) a top surface of the dielectric layer 388 facing away from the die 334 is substantially coplanar with a top surface of the package body 400 facing away from the die.As to claim 12, the cited art teaches the semiconductor package device of claim 1, further comprising a second conductive pillar (there are two pillars 356 in fig.13H of scanlan) disposed on the active surface of the die 334, wherein a difference between a height of the first conductive .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-31 are rejected under 35 USC 102(a)(1) as being anticipated by Scanlan, of record.
 As to claim 13, Scanlan teaches (see fig.13H) a semiconductor package device 400, comprising: a die 334 having an active surface (top surface), a back surface (bottom surface) opposite to the active surface and a lateral surface extending between the active surface and the back surface; a first conductive pillar 356 disposed on the active surface (top surface) of the die 334 and electrically connected to the die 334, the first conductive pillar 356 having a top surface facing away from the die 334 and a lateral surface (sidewalls) substantially perpendicular to the top surface of the first conductive pillar 356; a dielectric layer 388 disposed on the active surface of the die 334 having a top surface facing away from the die 334, a package body (comprised of 366 and 384) encapsulating the back surface and the lateral surface of the die 334, wherein the first conductive pillar 356 is physically isolated (note the difference in height) from the top surface of the dielectric layer 388. 

As to claim 14, Scanlan teaches the semiconductor package device of claim 13, wherein (see fig.13h) the first conductive pillar 356 has a top surface recessed from the top surface of the dielectric layer 388.As to claim 15, scanlan teaches the semiconductor package device of claim 14, wherein (see fig.13H) a distance between the top surface of the first conductive pillar 356 and the top surface of the dielectric layer 388 is smaller than about 2 .mu.m (no requisite degree of ‘about’ is specified so an approximate distance suffices).As to claim 16. Scanlan teaches the semiconductor package device of claim 14, wherein (see fig.13H) the top surface of the first conductive pillar 356 and the top surface of the dielectric layer 388 define a recess (recess in which 390 is placed therein).As to claim 17, Scalan teaches the semiconductor package device of claim 16, further comprising (see fig.13H) an electrical connection 390 disposed within the recess and electrically connected to the top surface of the first conductive pillar 356.As to claim 18, Scanlan teaches the semiconductor package device of claim 16, further comprising (see fig.13H) a passivation layer 392 disposed within the recess and covering the top surface of the first conductive pillar 356.As to claim 19, Scanlan teaches the semiconductor package device of claim 18, wherein (see claim 20, Scanlan teaches the semiconductor package device of claim 13, further comprising (see fig.13H) a second conductive pillar (there are two pillars 356) disposed on the active surface of the die 334, wherein a difference in height between a top surface of the first conductive pillar and a top surface of the second conductive pillar is greater than 0 .mu.m and less than about 2 .mu.m (for purpose of this claim, the second pillar comprises pillar component 390, N.B., the height difference of ‘about’ doesn’t specify a requisite degree thereof with regards to the ‘about’ and as such an approximation suffices).
As to claim 21, Scanan teaches (see fig.13H) a semiconductor package device 400, comprising:
a semiconductor die 334 having a front surface and a back surface opposite to the front surface, the front surface and the back surface joined by at least four side surfaces;
a first conductive interconnection 356 having a first end and a second end opposite to the first end, the first conductive interconnection coupled to the front surface through the second end;
a dielectric layer 388 disposed on the front surface and having a top surface over the front surface, the top surface uncovering the first end;
a second conductive interconnection 390 disposed on the first end to define an interface between the first conductive interconnection and the second conductive interconnection, wherein the interface is non-coplanar with the top surface; and
a first encapsulant 366 covering the four side surfaces of the semiconductor die and uncovering the second conductive interconnection.
As to claim 22, Scanlan teaches the semiconductor package device (fig.13H) of claim 21, wherein the first encapsulant 366 has a top surface uncovering the top surface of the dielectric layer 388.
As to claim 23, Scanlan teaches The semiconductor package device of claim 22, wherein (fig.13H) the top surface of the first encapsulant 366 is substantially (the requisite degree thereof is not specified so an approximation suffices) co-planar with the top surface of the dielectric layer 388.
claim 24, Scanlan teaches The semiconductor package device of claim 21, wherein (fig.13H) the first conductive interconnection 356 further has a side surface completely covered by the dielectric layer (for the purpose of this claim, the portion of the encapsulant material 366 between the two pillars 356 is considered a portion of the dielectric layer 388; this portion covers at least one side surface of the pillar 356).
As to claim 25, Scanlan teaches The semiconductor package device of claim 24, wherein (fig.13h) the side surface is not in contact with the interface (see fig13h).
As to claim 26, Scanlan teaches The semiconductor package device of claim 21, wherein (fig.13h) the dielectric layer 388 further has an opening, and the first conductive interconnection 390 is disposed within the opening.
As to claim 27, Scanlan teaches the semiconductor package device of claim 26, wherein (fig.13h) the second conductive interconnection 390 protrudes toward the opening to reach the interface.
As to claim 28, Scanlan teaches the semiconductor package device of claim 27, further comprising (fig.13h) a passivation layer 392 partially disposed on the dielectric layer 388 and partially disposed within the opening to enclose the protruding portion of the second conductive interconnection 390.
As to claim 29, scanlan teaches The semiconductor package device of claim 28, wherein (fig.13h) the passivation layer 392 is in contact with the first conductive interconnection 356.
As to claim 30, Scanlan teaches the semiconductor package device of claim 21, wherein (fig.13h) a distance between the interface and the top surface is less than about 2 pm (‘about’ doesn’t specify the specific requisite degree thereof so an approximation suffices, see fig.13h, the distance is about 2pm).
As to claim 31, Scanlan teaches The semiconductor package device of claim 21, further comprising (fig13h) a second encapsulant 384 covering the back surface and in contact with the first encapsulant 366.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the 

/Bo Fan/
Examiner, Art Unit 3646